UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33388 CAI International, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3109229 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Steuart Tower 1 Market Plaza, Suite 900 San Francisco, California (Address of principal executive offices) (Zip Code) 415-788-0100 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common October31, 2010 Common Stock, $.0001 par value per share 17,913,990 shares CAI INTERNATIONAL, INC. INDEX PageNo. Part I — Financial Information 4 Item1. Financial Statements (unaudited) 4 Consolidated Balance Sheets at September 30, 2010 and December 31, 2009 4 Consolidated Statements of Income for the three and nine months ended September 30, 2010 and 2009 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 6 Notes to Unaudited Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 27 Part II — Other Information 27 Item1. Legal Proceedings 27 Item1A. Risk Factors 27 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item3. Defaults Upon Senior Securities 28 Item4. Removed and Reserved 28 Item5. Other Information 28 Item6. Exhibits 28 Signature 29 2 Index CAUTIONARY STATEMENT FOR PURPOSES OF THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This Quarterly Report on Form10-Q contains certain forward-looking statements, including, without limitation, statements concerning the conditions in our industry, our operations, our economic performance and financial condition, including, in particular, statements relating to our business and growth strategy, service development efforts and our plans to increase the size of our container fleet. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for certain forward-looking statements so long as such information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. When used in this Quarterly Report on Form10-Q, the words “may,” “might,” “should,” “estimate,” “project,” “plan,” “anticipate,” “expect,” “intend,” “outlook,” “believe,” and other similar expressions are intended to identify forward-looking statements and information. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. These forward-looking statements are based on estimates and assumptions by our management that, although we believe to be reasonable, are inherently uncertain and subject to a number of risks and uncertainties. These risks and uncertainties include, without limitation, those identified under “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended December31, 2009 filed on March15, 2010, pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. We undertake no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. Reference is also made to such risks and uncertainties detailed from time to time in our filings with the SEC. 3 Index PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CAI INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share information) (UNAUDITED) ASSETS September 30, 2010 December 31, 2009 Cash $ $ Accounts receivable (owned fleet), net of allowance for doubtful accounts of $2,018and $1,420 at September 30, 2010 and December 31, 2009, respectively Accounts receivable (managed fleet) Current portion of direct finance leases Prepaid expenses Deferred tax assets Other current assets Total current assets Container rental equipment, net of accumulated depreciation of $81,260and $80,627 at September 30, 2010 and December 31, 2009, respectively Long-term portion of net investment in direct finance leases Furniture, fixtures and equipment, net of accumulated depreciation of $788 and $759 at September 30, 2010 and December 31, 2009, respectively Intangible assets, net of accumulated amortization of$5,664and $4,656at September 30, 2010 and December 31, 2009, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ $ Accrued expenses and other current liabilities Due to container investors Unearned revenue Current portion of related party term loan Current portion of capital lease obligation Rental equipment payable Total current liabilities Revolving credit facility Related party term loan Deferred taxes Capital lease obligation Income taxes payable - Total liabilities Stockholders' equity: Common stock, par value $.0001 per share; authorized 84,000,000 shares; issued and outstanding, 17,913,990 shares at September 30, 2010 and 17,917,176 at December 31, 2009 2 2 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total CAI stockholders' equity Non-controlling interest - Total equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 4 Index CAI INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Container rental revenue $ Management fee revenue Gain on sale of container portfolios - - Finance lease income Total revenue Operating expenses: Depreciation of container rental equipment Amortization of intangible assets Impairment of container rental equipment 12 19 40 80 Gain on disposition of used container equipment ) Storage, handling and other expenses Marketing, general and administrative expense Loss (gain) on foreign exchange ) ) Total operating expenses Operating income Interest expense Interest income (1
